Exhibit 10.28 EXECUTION VERSION THIRD AMENDMENT, dated as of February 19, 2016 (this “Third Amendment”) to the AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of July 13, 2010 (as heretofore amended, restated, supplemented and otherwise modified, the “Agreement”), between TRANSMISSION AND DISTRIBUTION COMPANY, L.L.C. (the “Company”), a Texas limited liability company and the holders of the notes party thereto, as purchasers thereunder (the “Holders”).Capitalized terms used but not otherwise defined in this Third Amendment shall have the meanings set forth in the Agreement (as amended hereby) and the rules of interpretation set forth therein (as amended hereby) shall apply to this Third Amendment.
